DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for benefit under 35 U.S.C. § 371 of International Application No. PCT/CN2017/095259 filed on July 31, 2017.
Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on December 23, 2019, August 20, 2020, and September 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of preliminary amendment, dated December 23, 2019. Claims 3, 5, 9, 16, 18, and 22 have been canceled. Claims 1-2, 4, 6-8, 10-15, 17, 19-21, and 23-26 are pending. This communication is considered fully responsive and sets forth below. 

Specification
6.	The title of the invention is not descriptive.
The title of this application is “DATA TRANSMISSION METHOD AND TERMINAL DEVICE.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. A substitution of a new title is anticipated. 

Claim Objections
7.	Claims 1-2, 4, 6-8, and 10-13 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method for data transmission, comprising: 
receiving at least two Demodulation Reference Signal (DMRS) port groups configured by a network device; 
determining a target reference signal resource corresponding to each of the at least two DMRS port groups; 
determining, according to the target reference signal resource, transmission parameters for data transmission on DMRS port group corresponding to the target reference signal resource; and 
...”
The term “DMRS port group” indicated in italics in the second determining step seems to refer back to the term “each of the at least two DMRS port groups” in the first determining step in the claim above. If this is true, it is suggested amending it to “the DMRS port group.”
Claims 2, 4, 6-8, and 10-13 are objected to since these claims all depend from claim 1.
 	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 4 and 17 rejected under 35 U.S.C. 112(b).
Regarding claim 4, it recites, “The method of claim 1, wherein determining the target reference signal resource corresponding to each of the at least two DMRS port groups comprises: 
receiving, from the network device, resource indication information carried by the DCI used to schedule the data transmission on the at least two DMRS port groups, wherein the resource indication information is used to indicate the target reference signal resource corresponding to each DMRS port group; and 
determining the target reference signal resource corresponding to each DMRS port group according to the resource indication information.”
Claim 1 recite “1. A method for data transmission, comprising: 
receiving at least two Demodulation Reference Signal (DMRS) port groups configured by a network device; 
determining a target reference signal resource corresponding to each of the at least two DMRS port groups; 

after determining the transmission parameters for the data transmission on each DMRS port group, performing the data transmission on the at least two DMRS port groups.”
Claim 4 is rejected since there is a lack of antecedent basis for the usage of the term “the DCI” as indicated in italics in the receiving step.
Same rejection applies to the usage of the term “the DCI” in claim 17 line 3.
10.	Claims 4 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim(s) and any intervening claim(s).

Allowable Subject Matter
11.	Claims 14, 15, 19-21, and 23-26 are allowed. Claims 1-2, 4, 6-8, 10-13, and 17 would be allowable if rewritten or amended to overcome the claim objections and rejections under 35 U.S.C. 112(b) presented above.
The following is the reason for examiner’s statement of allowance.

However, in consideration of the preliminary amendment filed December 23, 2019, the information disclosure statement submitted December 23, 2019, August 20, 2020, and September 16, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“determining, according to the target reference signal resource, transmission parameters for data transmission on DMRS port group corresponding to the target reference signal resource;” and “after determining the transmission parameters for the data transmission on each DMRS port group, performing the data transmission on the at least two DMRS port groups,” as specified in claim 1.
“the processor is further configured to determine, according to the target reference signal resource, transmission parameters for data transmission on the DMRS port group corresponding to the target reference signal resource;” and “an output interface, configured to, after the processor determines the transmission parameters for 
Dependent claims 2, 4, 6-8, 10-13, 15, 17, 19-21, and 23-26 are also allowable for incorporating the features recited in the independent claim.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Chen et al. (US 2019/0379433) is generally directed to techniques for determining, by a terminal, at least one of a transmission parameter or a reception parameter of a demodulation reference signal (DM-RS), and feeding back, by the terminal, the at least one of the transmission parameter or the reception parameter of the reference signal to a base station; 
	Pelletier (US 2018/0332605) is cited for the method of determining based on the downlink control information (DCI), that the serving cell has indicated that the WTRU should use a first TTI on a physical uplink channel to communicate with the serving cell;
Martinez (US 2018/0331871) is directed to an uplink processing method includes performing a time-domain to frequency-domain transformation on a sequence of time-domain samples to produce resource elements in multiple sets of consecutive data bins of a composite signal output grid that also includes guard band bins between the sets of data bins;

	Gaal et al. (US 9,226,290) shows a method for assigning aggregated component carriers that includes receiving from a user equipment (UE) a set of rules associated with timing advance groups (TAGs) comprising allowable combinations of frequency bands and assigning the aggregated component carriers to at least one timing advance group based on the allowable combinations of frequency bands and the determined frequencies of the aggregated component carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/WEI ZHAO/           Primary Examiner
Art Unit 2473